DETAILED ACTION
The instant application having Application No. 16/985,977 filed on 5 August 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 15 (and similarly for claims 16-17) is objected to because of the following informalities: The claim recites “The computer readable storage media of claim 14…”, however, claim 14 recites “One or more computer readable storage media…” Appropriate correction is required.

Allowable Subject Matter
Claims 3-4, 6-8, 10-12, 15-17, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (U.S. 5,764,999) (Hereinafter Wilcox) in view of Forristal, Jeff. B. (U.S. 2015/0067311) (Hereinafter Forristal). 
As per claim 1, Wilcox discloses a method, performed on a computing device that supports system management mode (SMM), for completing a system management interrupt (SMI) task across multiple SMI events (see for example Wilcox, this limitation is disclosed such that this limitation is disclosed such that there is an enhanced SMM that includes col.3 lines {23}-{29}.), the method comprising: 
during a first SMI event, scheduling a subsequent SMI event (see for example Wilcox, this limitation is disclosed such that there is a first SMI event, the SMM logic stores first selected processor state information into an SMI context segment and invokes the SMM handler to process a corresponding first SMI routine. For a second SMI event that occurs during processing of the first SMI routine (i.e. “during the first SMI event”), the SMM logic stores second selected processor state information into the SMI context segment (i.e. “scheduling a subsequent SMI event”) while continuing to maintain the first selected processor state information; col.3 lines {39}-{47}); 
pausing the processing of the SMI task (see for example Wilcox, this limitation is disclosed such that the first SMI routine is preempted and SMM logic stores second processor state (i.e. “pausing the processing of the SMI task”); col.3 lines {39}-{51}); and 
during the subsequent SMI event, resuming the processing of the SMI task (see for example Wilcox, this limitation is disclosed such that when the processor completes processing the second SMI routine, the SMM logic restores the second selected processor state and resumes the preempted first SMI routine; col.3 lines {39}-{51}).
Wilcox does not explicitly teach in response to receiving an SMI message from an operating system (OS) agent, commencing, by BIOS during a first SMI event, processing of an SMI task identified in the SMI message.
However, Forristal discloses in response to receiving an SMI message from an operating system (OS) agent, commencing, by BIOS during a first SMI event, processing of an SMI task identified in the SMI message (see for example Forristal, this limitation is paragraph [0033]).
Wilcox in view of Forristal is analogous art because they are from the same field of endeavor, system management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wilcox by using SMI messages as taught by Forristal because it would enhance the teaching of Wilcox with an effective means of an operating system communicating with BIOS SMI logic (as suggested by Forristal, see for example paragraph [0033]).
As per claim 2, Wilcox in view of Forristal discloses the method of claim 1, wherein the SMI message includes SMI data, and wherein the processing of the SMI task includes processing the SMI data (see for example Forristal, this limitation is disclosed such that the SMI message from the O/S agent includes indications, and BIOS SMI logic that receives the message operates according to the indication; paragraphs [0040]-[0042], [0047]-[0048]).
As per claim 5, Wilcox in view of Forristal discloses the method of claim 2, wherein processing the SMI data includes verifying the SMI data (see for example Forristal, this limitation is disclosed such that system changes as a result of the SMI message are verified; paragraph [0033]).
As per claim 9, Wilcox in view of Forristal discloses the method of claim 1, wherein the processing of the SMI task includes creating SMI data (see for example Forristal, this limitation is disclosed such that for a received new config SMI message, the BIOS SMI runtime creates a configuration; paragraph [0046]).
the processing of the SMI task comprises one or both of: 
performing the SMI task using SMI data contained in the SMI message; or performing the SMI task to generate SMI data (see for example Forristal, this limitation is disclosed such that the BIOS SMI runtime logic executes using the received message; paragraphs [0040]-[0041]).
Regarding claim 14, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a device claim having similar limitations cited in claim 1.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinez et al. (U.S. 2016/0246964) discloses that there is a system management mode (SMM) that system management interrupts (SMIs) can transition into; paragraph [0016].
Shimabukuro et al. (U.S. 20140274305) discloses enhancement of security and stability in EGMs through the use of system management interrupt (SMI) calls. SMIs provide access to the processor in a manner that is independent of the operating system (OS) on the EGM. The use of an SMI call allows the processor to enter a System Management Mode (SMM), which is a processor mode providing high priority to the processor. When the processor enters the SMM mode via the SMI, all ongoing operating system tasks are suspended and are resumed only after the triggered SMI handler gets serviced.; paragraph [0017].
paragraph [0028]
Mulcahy et al. (U.S. 2009/0144533) discloses that in response to an SMI, the processor saves its context (i.e., most processor registers including task registers, control registers, instruction pointers, stack pointers, etc.). The processor then executes the SMI handler instructions. The SMI handler is loaded from the BIOS firmware into a pre-determined area of system memory (SMBIOS) during the POST. The SMI handler includes an instruction to restore the context of the processor prior to returning control to the operating system. The operating system is effectively suspended during execution of the SMI handler as a result of saving the processor context. The operating system resumes upon restoration of the processor context; paragraph [0051].
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196